                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JOE MYERESS,

             Plaintiff,

v.                                               Case No: 2:18-cv-438-FtM-38CM

MARMONT HILL, INC. and
PARVEZ TAJ,

             Defendants/Third
             Party Plaintiffs,

DAISY SPENCE,

      Third Party Defendant.


                                       ORDER

      This matter comes before the Court upon review of the Motion to Strike

Affirmative Defenses filed on November 8, 2018. Doc. 41. Plaintiff seeks to strike

all of the affirmative defenses raised by Defendants Marmont Hill, Inc. (“Marmont”)

and Parvez Taj.    Id.; see also Docs. 38, 39. The motion will be denied without

prejudice for failure to comply with Middle District of Florida Local Rule 3.01(g).

      Local Rule 3.01(g) requires that each motion filed in a civil case, with certain

enumerated exceptions not at issue here, “stat[e] whether counsel agree on the

resolution of the motion,” and further provides that a statement to the effect that

counsel for the moving party attempted to confer with counsel for the opposing party

but counsel was unavailable is “insufficient to satisfy the parties’ obligation to

confer.” M.D. Fla. R. 3.01(g). Here, the motion contains no reference to Plaintiff
even attempting to comply with Local Rule 3.01(g). See generally Doc. 41. The

Court thus directs Plaintiff to meaningfully confer with Marmont and Mr. Taj about

the requested relief to try to reach an agreeable resolution, and, if motion practice is

still necessary, to refile his motion in accordance with the Local Rules.

        ACCORDINGLY, it is

        ORDERED:

        The Motion to Strike Affirmative Defenses (Doc. 41) is DENIED without

prejudice.

        DONE and ORDERED in Fort Myers, Florida on this 13th day of November,

2018.




Copies:
Counsel of record




                                         -2-
